Order entered September 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00058-CR
                                      No. 05-13-00059-CR

                                WILLIAM SNOW, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F11-35377-S, F11-35664-S

                                           ORDER
       The Court REINSTATES the appeals.

       On July 9, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and is represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing the brief is her workload;

and (4) Ms. Hendrickson requested thirty days from the August 21, 2013 hearing to file

appellant’s brief.

       We ORDER appellant to file his brief by MONDAY, SEPTEMBER 23, 2013. We note

that appellant has already been granted one thirty-day extension of time to file his brief and the
brief is now almost three months overdue. Accordingly, if appellant’s brief is not filed by the

date specified, we will order Nanette Hendrickson and the Dallas County Public Defender’s

Office removed as counsel and will order the trial court to appoint new counsel to represent

appellant in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and the Dallas County District Attorney’s Office.


                                                   /s/     LANA MYERS
                                                           JUSTICE